10 N.Y.3d 758 (2008)
STATE OF NEW YORK et al., Plaintiffs,
v.
CLARK E. McLEOD, Defendant.
McLEODUSA, INCORPORATED, Intervenor-Appellant; ELIOT SPITZER, as Attorney General of the State of New York, Respondent.
Court of Appeals of the State of New York.
Submitted January 7, 2008.
Decided February 19, 2008.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution (Karger, Powers of the New York Court of Appeals § 5:17, at 150 [3d ed rev]).